11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                 JUDGMENT ON REMAND

Venture Cotton Cooperative                      * From the 106th District Court
and Noble Americas Corp.,                         of Gaines County,
                                                  Trial Court Nos. 11-02-16176 &
                                                  11-02-16184.

Vs. No. 11-11-00093-CV                          * April 30, 2015

Shelby Alan Freeman et al.,                     * Opinion on Remand by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and McCall, sitting
                                                  by assignment)
                                                  (Bailey, J., not participating)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the orders of the trial court and remand this cause to the trial court for the court to enter
an order in which it compels the parties to arbitration and in which it stays all
proceedings in the trial court until the conclusion of such arbitration. Additionally, we
sever the following provision from the American Cotton Shippers Association’s rules:
“The awards shall be limited to the monetary damages arising out of the failure of either
party to perform its obligations pursuant to the contract as determined by the Arbitration
Committee and shall not include attorney’s fees unless provided for in the contract.”
The costs incurred by reason of this appeal are taxed three-fourths against Appellees
and one-fourth against Appellants.